Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.



Allowable Subject Matter

Claims 1-15 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Nobis et al. (US 6404486 B1)[cited in the IDS filed by the applicant]) does not teach nor suggest in detail the limitations: 

As to claims 1 and 12, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a wheel axle coordinate system of the at least one wheel axle optical marker (130, 130') relative to the image capturing arrangement;  determining a spindle coordinate system of the spindle optical marker relative to the image capturing arrangement determining a position of the spindle coordinate system relative to the wheel axle coordinate system;  rotating said the spindle relative to said 
Nobis only teaches: The front wheel shown in FIGS. 1 and  2 rests on a rotating plate 7, to be able to easily execute a steering motion. Reference feature arrangement 3 includes at least three reference marks 4, while at least three measuring marks 8 are applied to wheel 5. Reference marks 4 and measuring marks 8 are designed to be retro-reflecting. Also shown is a steering-swivel axis 9…col. 4, lines 5-10; Measuring head 1 contains at least two cameras 2, which, from different perspectives and at a sufficient distance, are able to record, at a sufficient distance, wheel 5 and, in particular, the applied reference marks 4 and measuring marks 8. In this context, to achieve a high measuring accuracy…col. 4, lines20-25.


Claims 2-11 and 13-15 are allowable due to their dependencies. 
The closest references, Nobis et al. (US 6404486 B1)[cited in the IDS filed by the applicant] and Geul et al. (US 3888592)[cited in the IDS filed by the applicant]alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886




/MD M RAHMAN/Primary Examiner, Art Unit 2886